Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to indicator lights positioned beneath the surface of a device housing. The independent claim 1, identifies a uniquely distinct feature of “…at least one indicator light that is separate from the microphone and positioned within the housing, wherein the at least one indicator light is optically coupled to the acoustic port via the optical connector such that light emitted from the at least one indicator light is visible outside of the housing via the acoustic port.”  The independent Claim 13, identifies a uniquely distinct feature of “…. a microelectromechanical systems (MEMS) microphone mounted on the PCB in-line with the acoustic port; at least one indicator light that is separate from with that is separate from the MEMS microphone and mounted on the PCB below the inner surface of the housing; and at least one optical connector optically coupling the at least one indicator light to the outer surface of the housing.” The closest prior art to Agashe (US 20150323456), [0073] illustrates one embodiment of another processing step for fabricating the optical microphone of FIG. 2A. FIG. 71 shows formation of an opening 730 within substrate 702. Opening 730 can be formed by any standard MEMS processing technique. Further, Figure 7J and [0075] Agashe teaches applying a reflective surface 736 to center portion 718 and a reflective surface 734 to grating 714. Representatively, in one embodiment, reflective surface 736 and reflective surface 734 are formed by introducing a reflective material 732 (e.g. gold coating) through opening 730 within substrate in a manner that allows material 732 to 
Chamberlin (US 9894428) teaches microphone hole 504 may comprise one or more holes in a printed circuit board (PCB) 506 disposed within the housing 104 of portable audio/input device 102. Microphone hole 504 may allow acoustic signals to pass from the exterior of housing 104 to microphone 312. In the example of FIG. 5, microphone 312 is disposed on an under portion of PCB 506, while in other examples, microphone 312 may be disposed on a top portion of PCB 506. In some examples, microphone hole 504 may be aligned with a port from ports 502. The microphone hole 504, which may be aligned with central opening 114, may pass through PCB 506. In some examples, one or more light emitting diodes (LEDs) 604 may emit light towards the light guide 602. Light guide 602 may comprise any type of light diffuser and have a circumference corresponding to the openings 112 and form ports 502 from the openings 112 to PCB 506 and/or microphone 312. LEDs 604 may be disposed on top of a portion of PCB 506. The light emitted from LEDs 604 may be emitted towards light guide 602 may bounce around, or reflect, within the light guide 602 and emit at various angles from light guide 602 out of the openings 112. See at least col. 9 lines 55-65 and col. 10 lines 35-55. The prior art fails to anticipate or render the independent claims obvious. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 5712727499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651